Citation Nr: 1540955	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by irregular menstrual bleeding.

2.  Entitlement to an initial disability rating in excess of 30 percent for primary insomnia.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to October 24, 2014, and in excess of 20 percent as of October 24, 2014, for lumbosacral strain with degenerative joint disease, previously rated as lumbar spine degenerative joint disease.

4.  Entitlement to an initial disability rating in excess of 10 percent prior to October 24, 2014, and in excess of 20 percent as of October 24, 2014, for cervical strain, previously rated as cervical disc protrusion at C5-6.

5.  Entitlement to an initial disability rating in excess of 10 percent prior to October 24, 2014, and in excess of 20 percent as of October 24, 2014, for right arm, limitation of motion at shoulder level, previously rated as right shoulder tendonitis.

6.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder tendonitis.

7.  Entitlement to an initial disability rating in excess of 10 percent for right wrist carpal tunnel syndrome.  

8.  Entitlement to an initial compensable disability for left wrist carpal tunnel syndrome.

9.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain.

10.  Entitlement to an initial disability rating in excess of 10 percent for right ankle sprain.

11.  Entitlement to an initial compensable disability rating prior to October 24, 2014, and in excess of 20 percent as of October 24, 2014, for left forearm, limitation of extension, previously rated as left lateral epicondylitis.

12.  Entitlement to an initial compensable disability rating prior to October 24, 2014, and in excess of 20 percent as of October 24, 2014, for right forearm, limitation of extension, previously rated as right lateral epicondylitis.

13.  Entitlement to an initial compensable disability rating for right hip bursitis.

14.  Entitlement to an initial compensable disability rating prior to October 24, 2014, and in excess of 10 percent as of October 24, 2014, for left knee retropatellar pain syndrome.

15.  Entitlement to an initial compensable disability rating for left foot hallux valgus.



16.  Entitlement to an initial compensable disability rating prior to October 24, 2014, and in excess of 30 percent as of October 24, 2014, for migraine headaches.

17.  Entitlement to an initial compensable disability rating prior to October 24, 2014, and in excess of 10 percent as of October 24, 2014, for hypertension.

18.  Entitlement to an initial compensable disability rating for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1989 to August 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A May 2011 rating decision from the same RO granted higher ratings for left and right ankle sprains.  The Board remanded the appeal for additional development in September 2014. 
The Appeals Management Center (AMC) issued a rating decision in March 2015 granting higher ratings for cervical strain; right arm, limitation of motion at shoulder level; lumbosacral strain with degenerative joint disease; right and left 

forearms, limitation of extension; migraine headaches; left knee retropatellar pain syndrome; and hypertension.  


FINDING OF FACT

The Veteran submitted a written statement in August 2015, prior to the promulgation of a decision, withdrawing all of her claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for service connection for disability manifested by irregular menstrual bleeding and higher initial disability ratings for primary insomnia; lumbosacral strain with degenerative joint disease; cervical strain; right arm, limitation of motion at shoulder level; left shoulder tendonitis; right wrist carpal tunnel syndrome; left wrist carpal tunnel syndrome; left ankle sprain; right ankle sprain; left forearm, limitation of extension; right forearm, limitation of extension; right hip bursitis; left knee retropatellar pain syndrome; left foot hallux valgus; migraine headaches; hypertension; and seborrheic dermatitis have been met.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(5), 7108 (West 2014); 38 C.F.R. § 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an authorized representative may withdraw a substantive appeal in writing or on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3) (2015).  



In a written August 2015 submission, the Veteran requested that the Board withdraw her appeal of 18 issues before the Board.  As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeal and it must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeals are dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


